Exhibit 10.59
UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

             
In Re:
    )     Chapter 11
 
    )      
PROXYMED TRANSACTION
    )     Case No. 08-11551 (BLS)
SERVICES, INC., et al.,1
    )      
 
    )     (Jointly Administered)
               Debtors.
    )      
 
    )     Ref. Docket No. 11

INTERIM ORDER (I) AUTHORIZING (A) SECURED
POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105,
361, 362, AND 364(c) AND (d); (B) GRANTING SECURITY INTERESTS,
SUPERPRIORITY CLAIMS AND ADEQUATE PROTECTION; AND (C) USE
OF CASH COLLATERAL AND (II) SCHEDULING A FINAL HEARING PURSUANT
TO BANKRUPTCY RULE 4001(C)
     Upon the motion (the “Motion”) dated July 23, 2008 of debtors and
debtors-in- possession, ProxyMed Transaction Services, Inc. f/k/a MedUnite, Inc.
(“PTS”), ProxyMed, Inc. d/b/a MedAvant Healthcare Solutions (“ProxyMed”), and
ProxyMed Lab Services, LLC f/k/a Key Communications Service, Inc. (“ProxyMed
Lab”), (PTS, ProxyMed and ProxyMed Lab, referred to collectively as the
“Debtors”), (a) requesting entry of an order authorizing the Debtors pursuant to
Sections 363(c), 364(c) and 364(d) of Title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”) and Rules 2002,
4001(c) and (d) and 9014 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules” and applicable Local Rules, inter alia, (i) to obtain
post-petition financing (the “Post-Petition Financing”) pursuant to the terms of
the DIP Loan Documents (as defined below) from its pre-petition senior secured
 

1   The Debtors in these proceedings are: ProxyMed Transaction Services, Inc.
f/k/a MedUnite, Inc. (Tax ID No. XX-XXX5613); ProxyMed, Inc. d/b/a MedAvant
Healthcare Solutions (Tax ID No. XX-XXX2059); and ProxyMed Lab Services LLC
f/k/a Key Communications Service, Inc. (Tax ID No. XX-XXX2059), each with a
principal address of 1854 Shackleford Court, Suite 200, Norcross, GA 30093 and a
mailing address of 1901 E. Alton Avenue, Suite 100, Santa Ana, CA 92705.

 



--------------------------------------------------------------------------------



 



lender Laurus Master Fund Ltd., which together herewith shall include any and
all affiliates, successors, agents or assignees to whom Laurus or its
affiliates, successors, agents or assignees has assigned or may assign certain
or all of its rights, including Valens U.S. SPV I, LLC (hereinafter, unless
otherwise specified, collectively referred to, as applicable, “Laurus”). and in
Laurus’ (or its designees’ or assignees’) capacity as the Post-Petition
Financing lender, sometimes referred to, individually or collectively, as the
“DIP Lender”), (ii) to grant DIP Lender, pursuant to Bankruptcy Code §§ 364(c)
and 364(d), first priority and junior security interests in all of the Debtors’
currently owned and after-acquired property to secure the Debtors’ obligations
under the Post-Petition Financing; and (iii) to grant DIP Lender and Laurus
priority in payment with respect to the obligations incurred in connection with
the Post-Petition Financing over any and all administrative expenses of the
kinds specified in Bankruptcy Code §§ 503(b) and 507(b), other than as described
below; (b) seeking this Court’s authorization to use Laurus’ cash collateral
within the meaning of Bankruptcy Code § 363(a) (the “Cash Collateral”). pursuant
to Bankruptcy Code § 363(c) and to provide adequate protection, pursuant to
Bankruptcy Code §§ 361, 363(e) and 364(d); (c) seeking a preliminary hearing
(the “Preliminary Hearing”) on the Motion to consider entry of an interim order
pursuant. to Bankruptcy Rule 4001 (the “Order”) authorizing the Debtors to
borrow under the Post-Petition Financing the amounts set forth in and limited by
the Approved Budget (as defined below), upon the terms and conditions set forth
in this Order pending the Final Hearing referred to below; and (d) requesting
that a final hearing (the “Final Hearing”) be scheduled by this Court to
consider entry of a final order (the “Final Order”) authorizing on a final
basis, inter alia, the Post-Petition Financing and use of the Cash Collateral;
and due and sufficient notice of the Motion under the circumstances having been
given; and the Preliminary Hearing on the Motion having been held

2



--------------------------------------------------------------------------------



 



before this Court; and upon the entire record made at the Preliminary Hearing;
and this Court having found good and sufficient cause appearing therefor;
     IT IS HEREBY FOUND:
     A. Unless otherwise indicated herein, all capitalized terms used but not
defined herein shall have the meanings given in the Pre-Petition Loan Documents,
(as hereafter defined).
     B. On July 23, 2008 (the “Petition Date”), the Debtors filed voluntary
petitions for relief with this Court under Chapter 11 of the Bankruptcy Code
(the “Chapter 11 Cases”). The Debtors are continuing in possession of their
property, and operating and managing their businesses, as debtors-in-possession
pursuant to §§ 1107 and 1108 of the Bankruptcy Code.
     C. This Court has jurisdiction over the Chapter 11 Cases and the Motion
pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion
constitutes a core proceeding as defined in 28 U.S.C. § 157(b)(2).
     D. Laurus, the Debtors, and certain affiliates of Debtors, are parties to,
or have an interest in, one or more of the following documents (collectively the
“Pre-Petition Loan Documents”): (1) Security and Purchase Agreement dated as of
December 6, 2005 (the “Security Agreement”); (2) Member Pledge Agreement dated
as of December 6, 2005; (3) Stock Pledge Agreement dated as of December 6, 2005;
(4) Joinder Agreement executed as of October 6, 2006; (5) Intellectual Property
Security Agreement dated as of December 6, 2005; (6) Secured Revolving Note
dated December 6, 2005; (7) Secured Term Note dated December 6, 2005;
(8) Deposit Account Control Agreement dated as of December 8, 2005;
(9) Termination Agreement dated December 8, 2005; (10) Subordination Agreement
dated as of October 9, 2006; (11) Letter Agreement dated October 10, 2006;
(12) Reaffirmation and Ratification Agreement, dated June 21, 2007;
(13) Consent, dated as of August 7, 2007; (14) Amendment to Exhibit A of

3



--------------------------------------------------------------------------------



 



Deposit Account Control Agreement dated January 17, 2008; (15) Release of
Security Interest dated January 24, 2008; (16) Consent and Release Letter dated
January 28, 2008; and all other related documents, (each as amended,
supplemented or otherwise modified prior to the commencement of these Chapter 11
Cases, and all collateral and ancillary documents executed in connection
therewith).
     E. As identified above, the Pre-Petition Loan Documents include: (i) that
certain Secured Revolving Note dated December 6, 2005, in the initial aggregate
amount of $15,000,000.00 (the “Secured Revolving Note”), and (ii) that certain
Secured Term Note dated December 6, 2005, in the principal amount of
$5,000,000.00, the (“Secured Term Note”).
     F. Pursuant to the Pre-Petition Loan Documents, all obligations of the
Debtors to Laurus of any kind or nature under the Pre-Petition Loan Documents
are secured by a first priority blanket security interest (the “Pre-Petition
Liens”) in substantially all of the Debtors’ assets including, without
limitation, equipment, inventory, goods, fixtures, general liabilities,
accounts, accounts receivable, deposit accounts (including without limitation
bank accounts and all funds on deposit therein), the Debtors’ rights in escrow
accounts and to receive proceeds from previous sale transactions, instruments,
chattel paper, general intangibles, tax refunds, contracts, letter of credit
rights, intellectual property, commercial tort claims, if any, stock, documents
of title, tangible and intangible personal and investment property, money, cash
and all cash equivalents, and all cash held as cash collateral, books and
records, all supporting obligations, and the proceeds and products of all of the
foregoing as more particularly included and described in the Pre-Petition Loan
Documents (the “Pre-Petition Collateral”).
     G. Without prejudice to the rights of the Committee (as defined herein)
that may be appointed (but subject to the limitations described in ordering
paragraph 23 below), the Debtors

4



--------------------------------------------------------------------------------



 



admit that the Debtors are truly and justly indebted to Laurus under the
Pre-Petition Loan Documents, without defense, counterclaim or offset of any
kind, and that as of July 22, 2008 such liability to Laurus was, including
interest, in the aggregate amount of approximately (but not less than)
$5,225,097.19 with respect to the Pre-Petition Loan Documents (plus attorneys’
fees, costs, expenses, and fees, including default fees, unpaid thereon) (the
“Pre-Petition Indebtedness”). As of the Petition Date, the Debtors, in
consideration of the Post-Petition Financing to be made available under the
terms of this Order and the Final Order, waive and release any and all causes of
action and claims against Laurus and its respective affiliates agents,
representatives, assigns and successors. The provisions of this paragraph G
constitute a stipulation by the Debtors and shall become a finding by the Court,
subject to the provisions of ordering paragraph 23 of this Order.
     H. Without prejudice to the rights of the Committee (but subject to the
limitations described in ordering paragraph 23 below), the Debtors further admit
that, by reason of the Pre-Petition Loan Documents, (i) the Pre-Petition
Indebtedness is secured by valid, properly perfected, enforceable and
non-avoidable liens and security interests granted by the Debtors to Laurus upon
and in all of the Pre-Petition Collateral, and (ii) the liens held by Laurus
securing the Pre-Petition Indebtedness are senior to all other security
interests in the Pre-Petition Collateral subject only to any Permitted Liens (as
defined in paragraph 8(a) below). The provisions of this paragraph H constitute
a stipulation by the Debtors and shall become a finding of the Court, subject to
the provisions of ordering paragraph 23 of this Order.
     I. Given the Debtors’ current financial condition, the Debtors are unable
to operate by using only Cash Collateral and are unable to provide Laurus with
adequate protection for the use of Cash Collateral. Moreover, the Debtors are
unable to obtain unsecured credit allowable

5



--------------------------------------------------------------------------------



 



under Bankruptcy Code § 503(b)(1) as an administrative expense. Financing on a
post-petition basis is not otherwise available without the Debtors granting,
pursuant to Bankruptcy Code § 364(c)(1), claims having priority over any and all
administrative expenses of the kinds specified in §§ 503(b) and 507(b) of the
Bankruptcy Code and securing such indebtedness and obligations with the security
interests in and the liens upon the property described below pursuant to §§
364(c) and 364(d) of the Bankruptcy Code.
     J. Notice of the Preliminary Hearing and the relief requested in the Motion
has been given to (i) the Office of the United States Trustee, (ii) the
creditors holding the 20 largest unsecured claims against each of the Debtors;
and (iii) known holders of pre-petition liens against the Debtors’ property. No
official committee of unsecured creditors (the “Committee”) has as yet been
appointed in the Chapter 11 Cases.
     K. Based on the record presented to this Court by the Debtors, it appears
that the Post-Petition Financing and use of Cash Collateral have been negotiated
in good faith and at arm’s-length among the Debtors and Laurus and any credit
extended and loans made to the Debtors by Laurus and DIP Lenders pursuant to
this Order shall be deemed to have been extended, issued or made, as the case
may be, in good faith as required by, and within the meaning of, Section 364(e)
of the Bankruptcy. Code and Laurus and the DIP Lender shall have all of the
protections thereunder.
     L. Based on the record before this Court, it appears that the terms of this
Order, including, without limitation, the terms of the Post-Petition Financing
and use of Cash Collateral, are fair and reasonable, reflect the Debtors’
exercise of prudent business judgment consistent with their fiduciary duties,
and are supported by reasonably equivalent value and fair consideration.

6



--------------------------------------------------------------------------------



 



     M. The Debtors have requested immediate entry of this Order. The permission
granted herein to use Cash Collateral and obtain the Post-Petition Financing and
obtain funds thereunder is necessary to avoid immediate and irreparable harm to
the Debtors. This Court concludes that entry of this Order is in the best
interests of the Debtors’ estates and creditors as its implementation will,
among other things, allow for the flow of supplies and services to the Debtors
necessary to sustain the Debtors’ business operations and enhance the Debtors’
prospects for a successful completion of the Chapter 11 Cases.
     Based upon the foregoing findings and conclusions, and upon the record made
before this Court at the Preliminary Hearing, and the undersigned consents of
the Debtors and Laurus, and good and sufficient cause appearing therefor,
     IT IS HEREBY ORDERED DETERMINED AND DECREED that:
     1. Motion Granted. The Motion is granted, on the terms and conditions set
forth in this Order.
     2. Authorization. The Debtors are expressly authorized and empowered to
(i) obtain the Post-Petition Financing, use the Cash Collateral, and perform
their obligations strictly pursuant to the provisions of this Order;
(ii) perform their obligations under the Pre-Petition Loan Documents as such
documents are, or may be, amended and modified pursuant to the terms of this
Order; and (iii) enter into such other agreements, instruments and documents as
may be necessary or required to evidence the obligations to DIP Lender and
Laurus to consummate the terms and provisions of the Motion and this Order and
to evidence perfection of the liens and security interests to be given to DIP
Lender and Laurus (the Pre-Petition Loan Documents as modified by this Order
shall hereinafter be referred to as the “DIP Loan Documents”). DIP Lender’s
advances of the Post-Petition Financing shall be pursuant to

7



--------------------------------------------------------------------------------



 



the same terms as the Pre-Petition Loan Documents, as modified by this Order,
without the need for further execution or documentation, and all advances and
borrowings shall be in accordance with the Secured Revolving Note and the other
Pre-Petition Loan Documents. The borrowing(s) made under the credit facility
maintained under the DIP Loan Documents (the “DIP Facility”) and all other
indebtedness and obligations incurred on or after the Petition Date with respect
to loans, advances and any other indebtedness or obligations, contingent or
absolute, pursuant to this Order and the DIP Loan Documents which may now or
from time to time hereafter be owing by the Debtors to DIP Lender (including
principal, accrued and unpaid interest, and fees costs and expenses, including
without limitation attorneys’ fees and expenses) are referred to herein as the
“DIP Indebtedness,” and, together with the Pre-Petition Indebtedness, as the
“Indebtedness.” The Debtors and Laurus may enter into nonmaterial amendments of
or modifications to the DIP Loan Documents and without the need of further
notice and hearing or order of this Court.
     3. Borrowing; Use Cash Collateral. Subject to the Approved Budgets (as
defined in paragraph 17 below) and solely in compliance therewith and subject
further to the terms and conditions of this Order and the DIP Loan Documents,
(a) Laurus hereby consents to the Debtors’ limited use of Cash Collateral, and
(b) DIP Lender will provide the DIP Facility, on a revolving basis, in
accordance with the terms of the DIP Loan Documents, provided, however, that the
Debtors may be permitted an overadvance, as applicable, under the DIP Loan
Documents in the amounts set forth in the Approved Budgets.
     4. Application of Proceeds.
          (a) Proceeds or payments received by Laurus and/or DIP Lender with
respect to the Pre-Petition Collateral and DIP Facility Collateral shall be
applied as follows: (x) first, to the Pre-Petition Indebtedness consisting of
accrued and accruing interest, fees, costs

8



--------------------------------------------------------------------------------



 



and expenses; (y) next, to the Pre-Petition Indebtedness consisting of
principal; and (z) last, to the outstanding balance of the DIP Facility,
including all accrued and accruing interest, fees, costs and expenses, then
principal. If the source of any such proceeds or payments is not clearly
identifiable as attributable to the Pre-Petition Collateral or the DIP Facility
Collateral, such proceeds or payments shall be deemed to be proceeds from the
Pre-Petition Collateral.
          (b) The automatic stay under Section 362(a) of the Bankruptcy Code
shall be, and it hereby is, modified to the extent necessary to permit Laurus to
retrieve, collect and apply payments and proceeds in respect of the Pre-Petition
Collateral and the DIP Facility Collateral (defined in paragraph 7 below) in
accordance with the terms and provisions of this Order and the DIP Loan
Documents.
     5. Interest, Fees, Costs and Expenses. The Pre-Petition Indebtedness shall
bear interest at the applicable rates set forth in the DIP Loan Documents and
the Pre-Petition Loan Documents. The DIP Indebtedness shall bear interest at the
same rates as in the Pre-Petition Loan Documents. DIP Lender and Laurus shall be
entitled to recover all of their reasonable attorneys’ fees and other
professional fees as well as all costs and expenses incurred in connection with
the Indebtedness and this proceeding. In consideration for providing the DIP
Facility, DIP Lender shall be paid all fees specified in the DIP Loan Documents
in accordance with the terms therein for such payment. In addition, for agreeing
to provide the DIP Facility, DIP Lender shall be entitled to a payment
(“Facility Payment”) in the amount of $200,000 which shall be included in the
DIP Indebtedness and fully earned and non-refundable upon entry of the Final
Order.
     6. Termination of the DIP Facility and Use of Cash Collateral. DIP Lender’s
agreement to provide the DIP Facility in accordance with the DIP Loan Documents
and

9



--------------------------------------------------------------------------------



 



Laurus’ consent to the use of the Cash Collateral shall immediately and
automatically terminate (except as DIP Lender and/or Laurus may otherwise agree
in writing in their sole discretion), and all Indebtedness shall be immediately
due and payable in cash upon the earliest to occur of any of the following
(each, a “Termination Date”):

  (i)   One Business Day following the Final Hearing Date (as defined below) if
a Final Order (as defined below) has not been entered by August 8, 2008;    
(ii)   the date of final indefeasible payment and satisfaction in full in cash
of the Indebtedness;     (iii)   the effective date of any confirmed plan of
reorganization in the Chapter 11 Cases;     (iv)   the consummation of the sale
or other disposition of all or substantially all of the assets of the Debtors;  
  (v)   the occurrence of any breach by the Debtors of this Order (including,
but not limited to, the Debtors’ failure to adhere to the Approved Budgets as
set forth in ordering paragraph 17 of this Order or violation of any of the
covenants provided for in ordering paragraph 19 of this Order) or the Final
Order, or under any. of the DIP Loan Documents;     (vi)   the dismissal of any
of the Chapter 11 Cases or the conversion of any of the Chapter 11 Cases into a
case under Chapter 7 of the Bankruptcy Code;     (vii)   upon and following the
entry of an order authorizing the appointment in any of the Debtors’ Chapter 11
Cases of a trustee or an examiner with enlarged powers (beyond those set forth
in § 1106(a)(3) and (4) of the Bankruptcy Code), relating to the operation of
the business of the Debtors without the prior written consent of DIP Lender
(which consent may be withheld, or, if given revoked, by DIP Lender in its sole
discretion), or if any Debtor applies for, consents to, or acquiesces in, any
such appointment without the prior written consent of DIP Lender (which consent
may be withheld in its sole discretion);     (viii)   this Order or the Final
Order is stayed, reversed, vacated, amended or otherwise modified in any respect
without the prior written consent of DIP Lender (which consent may be withheld
in its sole discretion);

10



--------------------------------------------------------------------------------



 



  (ix)   the Court enters an order granting a party relief from the automatic
stay with respect to any portion of the Pre-Petition Collateral or the DIP
Facility Collateral provided that the value of the relevant collateral is more
than $25,000.     (x)   this or any other Court enters an order or judgment in
any of the Chapter 11 Cases modifying, limiting, subordinating or avoiding the
priority of the Indebtedness, or the perfection, priority or validity of Laurus’
or DIP Lender’s Pre-Petition or DIP Facility Liens or imposing, surcharging or
assessing against Laurus, DIP Lender or their claims or any Pre-Petition
Collateral, DIP Facility Collateral or any fees, costs or expenses, whether
pursuant to § 506(c) of the Bankruptcy Code or otherwise; or     (xi)   if the
Court has not entered an order establishing procedures relating to the
conducting of an auction in connection with the Asset Sale which procedures are
acceptable to Laurus and DIP Lender and permit Laurus and DIP Lender to credit
bid the Pre-Petition Indebtedness and the DIP Indebtedness, without condition
(the “Asset Sale Procedures” by August 4, 2008;     (xii)   if the Debtors have
not entered into an agreement for the sale of substantially all of their assets
on terms and conditions which are acceptable to DIP Lender (the “Asset Sale”) by
July 24, 2008;     (xiii)   if the Court has not entered an order approving the
Asset Sale in a form reasonably acceptable to Laurus and DIP Lender (the “Sale
Order”) by September 3, 2008 if there are no qualified competing bids submitted
to that of MHC Acquisition Corp., or if the Court has not entered the Sale Order
by September 8, 2008 if a qualified competing bid is submitted;     (xiv)   if
the Asset Sale acceptable to Laurus and DIP Lender has not closed by
September 15, 2008 in the event there are no qualified competing bids to that of
MHC Acquisition Corp. or by September 18, 2008 if a qualified competing bid is
submitted;     (xv)   if the Debtors do not fully cooperate in the disclosure of
information reasonably requested by Laurus or any consultant retained by Laurus.

     7. Liens to Secure the DIP Indebtedness. As security for the DIP
Indebtedness, DIP Lender is hereby granted the following security and liens (the
“DIP Facility Liens”) in all currently owned or hereafter acquired property and
assets of the Debtors of any

11



--------------------------------------------------------------------------------



 



kind or nature, whether real or personal, tangible or intangible, wherever
located, now owned or hereafter acquired or arising and all proceeds, products,
rents and profits thereof, including, without limitation, all cash, goods,
accounts receivable, inventory, cash in advance deposits, the Debtors’ rights in
escrow accounts and to receive any remaining proceeds from previous sale
transactions, general intangibles, goodwill, investment property (including,
without limitation, ownership interests in corporations, partnerships, and
limited liability companies), deposit accounts, real estate, intellectual
property, machinery, leasehold interests, equipment, vehicles, trademarks, trade
names, licenses, the Pre-Petition Collateral, causes of action including actions
for preferences, fraudulent conveyances, and otter avoidance power claims and
any recoveries under §§ 542, 544, 545, 547, 548, 549, 550 and 553 of the
Bankruptcy Code and the proceeds thereof (collectively, “Avoidance Actions”
which, other than Avoidance Actions under Section 549 of the Bankruptcy Code,
shall be effective upon entry of the Final Order) and actions and recoveries
thereon against third parties, tax refund claims, commercial tort claims and
insurance proceeds, and the proceeds, products, rents and profits of all of the
foregoing (all of the foregoing, the “DIP Facility Collateral”), subject only
to, in the event of the termination of the DIP Facility and the payment of the
Carve-Out (as defined in paragraph 15);
          (a) Pursuant to Section 364(c)(2) of the Bankruptcy Code, a perfected
first priority senior security interest in and lien upon all property noted
above of the Debtors, whether existing on the Petition Date or thereafter
acquired, that, as of the Petition Date, is not subject to valid, perfected and
non-avoidable liens, except that any lien on Avoidance Actions shall be
effective upon entry of the Final Order;
          (b) Pursuant to Section 364(c)(3) of the Bankruptcy Code, a perfected
security interest in and lien upon all property noted above of the Debtors,
whether existing on the

12



--------------------------------------------------------------------------------



 



Petition Date or thereafter acquired, that is subject to valid, perfected and
unavoidable liens in existence as of the Petition Date or to valid and
unavoidable liens in existence immediately prior to the Petition Date that are
perfected subsequent to the Petition Date as permitted by Section 546(b) of the
Bankruptcy Code (“546(b) Liens”), immediately junior in priority to such valid,
perfected and unavoidable liens;
          (c) Pursuant to Section 364(d)(1) of the Bankruptcy Code, a perfected
first priority senior priming lien (the “Priming Liens”) on all of the DIP
Facility Collateral, including the Pre-Petition Collateral, which shall be
senior to all other security interests and liens in property of the Debtors’
estates except only Permitted Liens (as defined in paragraph 8(a) below); and
          (d) In addition, except to the extent otherwise expressly set forth in
this Order, or in a written instrument, agreement or other document executed by
DIP Lender and subject to paragraph 23 of this Order, neither the Pre-Petition
Liens nor the DIP Facility Liens shall be subject to subordination to any other
liens, security interests or claims under Section 510 of the Bankruptcy Code, or
otherwise. Any security interest or lien upon the Pre-Petition Collateral or the
DIP Facility Collateral which is avoided or otherwise preserved for the benefit
of the Debtors’ estates under Section 551 or any other provision of the
Bankruptcy Code shall be subordinate to the Pre-Petition Liens, the DIP Facility
Liens and the Senior Adequate Protection Liens (defined in paragraph 8(a)
below).
     8. Adequate Protection Liens. As adequate protection of Laurus’ interests
in the Pre-Petition Collateral, including use of the Cash Collateral, pursuant
to §§ 361, 363 and 552(b) of the Bankruptcy Code, Laurus is hereby granted
valid, binding, enforceable and perfected additional and replacement liens (the
“Adequate Protection Liens”) in all property

13



--------------------------------------------------------------------------------



 



of the Debtors’ estates, including the DIP Facility Collateral, to the extent of
any decrease in the value of Laurus’ interests in the Pre-Petition Collateral
occurring subsequent to the Petition Date, with such decrease in value to
include decreases resulting from the Debtors’ use (if any) of Cash Collateral,
the depreciation, use, sale, loss, decline in value or market price of the
Pre-Petition Collateral, or otherwise, except that the liens solely on Avoidance
Actions shall not be effective until entry of the Final Order. The Adequate
Protection Liens shall enjoy the same validity and extent as the liens Laurus
held on the Petition Date. The Adequate Protection Liens are (a) subject only to
(i) existing liens and encumbrances that were senior to those of Laurus as of
the Filing Date under applicable non-bankruptcy law, and which are valid,
binding, enforceable, perfected and non-avoidable liens existing in the
Pre-Petition Collateral as of the Petition Date (the “Permitted Liens”), other
than the Pre-Petition Liens; (ii) the Carve-Out (as defined in paragraph 15);
and (iii) the DIP Facility Liens.
     9. Section 507(b) Priority Administrative Claims. If, notwithstanding the
provision of the Adequate Protection Liens, such Adequate Protection liens do
not provide adequate protection of Laurus’ interests in the Pre-Petition
Collateral, Laurus shall (i) have a claim allowed under §§ 507(a)(2) and 507(b)
of the Bankruptcy Code (the “507(b) Claim”), and, except with respect to being
subordinated to the Carve-Out, such 507(b) Claim shall be entitled to priority
over every other claim allowable under such § 507(a)(2); and (ii)
notwithstanding anything herein to the contrary, be entitled to seek further
adequate protection of its interests and such further relief as is consistent
therewith.
     10. Superpriority Claims. Subject to the Carve-Out described in ordering
paragraph 15 below, all of the DIP Indebtedness shall have the highest
administrative priority under § 364(c)(1) of the Bankruptcy Code, and shall have
priority over all other costs

14



--------------------------------------------------------------------------------



 



and expenses of administration of any kind, including those specified in, or
ordered pursuant to, §§ 105, 326, 330, 331, 503(b), 507(a), 507(b) or 726 or any
other provision of the Bankruptcy Code or otherwise (whether incurred in the
Chapter 11 Case or any successor case), and shall at all times be senior to the
rights of the Debtors, any successor trustee or estate representative in the
Chapter 11 Cases or any successor case (the “Superpriority Claims”). Nothing in
this Order or the Approved Budgets (as defined in paragraph 17 below) shall
constitute the consent by DIP Lender or Laurus to the imposition of any costs or
expense of administration or other charge, fees, liens, assessment or claim
(including, without limitation, any amounts set forth in the Approved Budgets)
against DIP Lender or Laurus, their claims or collateral (including the
Pre-Petition Collateral and the DIP Facility Collateral) under § 506(c) of the
Bankruptcy Code or otherwise, all of which rights have been waived pursuant to
the terms of this Order.
     11. Perfection of DIP Facility Liens and Adequate Protection Liens. The DIP
Facility Liens and the Adequate Protection Liens shall be, and they hereby are,
deemed duly perfected and recorded under all applicable federal or state or
other laws as of the date hereof, and no notice, filing, mortgage recordation,
possession, further order, landlord or warehousemen lien waivers or other third
party consents or other act, shall be required to effect such perfection;
provided, however, that notwithstanding the provisions of § 362 of the
Bankruptcy Code, (i) DIP Lender may, at its sole option, file or record or cause
the Debtors to obtain any such landlord or warehousemen lien waivers or other
third party consents or execute, file or record, at the Debtors’ expense, any
such UCC financing statements, notices of liens and security interests,
mortgages and other similar documents as DIP Lender may require, and (ii) DIP
Lender may require the Debtors to deliver to DIP Lender any chattel paper,
instruments or securities evidencing or constituting any DIP Facility
Collateral, and the Debtors are directed to

15



--------------------------------------------------------------------------------



 



cooperate and comply therewith. If DIP Lender, in its sole discretion, shall
elect for any reason to cause to be obtained any landlord or warehouse lien
waivers or other third party consents or cause to be filed or recorded any such
notices, financing statements, mortgages or other documents with respect to such
security interests and liens, or if DIP Lender, in accordance with the DIP Loan
Documents or this Order, elects to take possession of any DIP Facility
Collateral, all such landlord or warehouse lien waivers or other third party
consents, financing statements or similar documents or taking possession shall
be deemed to have been filed or recorded or taken in these Chapter 11 Cases as
of the commencement of these Chapter 11 Cases but with the priorities as set
forth herein, DIP Lender and Laurus may (in their sole discretion), but shall
not be required to, file a certified copy of this Order in any filing or
recording office in any county or other jurisdiction in which the Debtors have
real or personal property and such filing or recording shall be accepted and
shall constitute further evidence of (a) DIP Lender’s interest in the DIP
Facility Collateral and (b) Laurus’ interest in the Pre-Petition Collateral.
     12. Waiver by Debtors of Liens and Other Matters. The Debtors and their
estates (and any party in interest acting on behalf of the Debtors) hereby
irrevocably waive, and are barred from asserting or exercising any right, (a)
without Laurus’ or DIP Lender’s prior written consent (which may be withheld in
their sole discretion) or (b) without prior indefeasible payment and
satisfaction in full of the Indebtedness: (i) to grant or impose, or request
that the Court grant or impose, under § 364 of the Bankruptcy Code or otherwise,
liens on or security interests in any DIP Facility Collateral, which are pari
passu with or senior to the DIP Facility Liens or the Adequate Protection Liens
and Senior Adequate Protection Liens; (ii) to return goods pursuant to § 546(h)
of the Bankruptcy Code to any creditor of the Debtors or to consent to any
creditor taking any setoff against any of such creditor’s pre-petition
indebtedness based

16



--------------------------------------------------------------------------------



 



upon any such return pursuant to § 553(b)(1) of the Bankruptcy Code or
otherwise; (iii) to seek a surcharge of the DIP Facility Collateral or the
Pre-Petition Collateral under § 506(c) of the Bankruptcy Code (which waiver
shall be effective upon entry of the Final Order); (iv) to seek non-consensual
use of Cash Collateral under § 363 of the Bankruptcy Code; (v) to modify or
affect any of the rights of Laurus or the DIP Lender under this Order or any DIP
Loan Documents by any order entered in any of the Chapter 11 Cases or any
successor cases; or (vi) propose a plan of reorganization or liquidation, or
seek an extension of the exclusive right to file a plan or solicit acceptances
with respect to any plan of reorganization or liquidation without the written
consent of the DIP Lender and Laurus.
     13. Sale Out of the Ordinary Course of Business. The Debtors may not
propose a sale of any of their assets outside the ordinary course of business
unless (a) all proceeds realized from such sale, less any accrued, allowable and
payable portion of the Carve-Out as contained in this Order, are transferred to
Laurus and DIP Lender, as their respective interests appear, for immediate
application in reduction of the Indebtedness in the manner set forth in this
Order, until such time as the Indebtedness shall have been satisfied in full.
Such sale proceeds shall not be permitted to be used by the Debtors under any
circumstances except as otherwise provided by this Order, and any sale
application or procedure involving all or any portion of the Debtors’ assets
shall expressly provide that Laurus and DIP Lender may exercise their rights to
credit bid their indebtedness under § 363(k) of the Bankruptcy Code.
     14. Modification of Automatic Stay; Other Remedies.
          (a) Except as set forth in subparagraph (b) of this paragraph, which
governs any action of Laurus and DIP Lender to foreclose on their liens on any
Pre-Petition Collateral or DIP Facility Collateral or to exercise any other
default-related remedies (other than

17



--------------------------------------------------------------------------------



 



those specifically referenced in the next sentence), the automatic stay pursuant
to § 362 of the Bankruptcy Code is hereby vacated as to Laurus and DIP Lender to
permit each of them to perform in accordance with, and exercise, enjoy and
enforce their respective rights, benefits, privileges and remedies pursuant to
this Order and the DIP Loan Documents without further application or motion to,
or order from, the Court, and regardless of any change in circumstances (whether
or not foreseeable), and neither Section 105 of the Bankruptcy Code nor any
other provision of the Bankruptcy Code, or any other law, shall be utilized to
prohibit Laurus or DIP Lender from the exercise, enjoyment and enforcement of
any of such rights, benefits, privileges and remedies. Laurus and DIP Lender are
hereby granted leave to receive and apply payments to the Indebtedness from
collections on and proceeds of the Pre-Petition Collateral and the DIP Facility
Collateral in the manner specified in this Order and the DIP Loan Documents. In
addition, Laurus and DIP Lender are, as their interests may appear, hereby
granted leave to, among other things, to (a) file or record any financing
statements, mortgages or other instruments or other documents to evidence the
Senior Adequate Protection Liens or the DIP Facility Liens or the Subordinated
Adequate Protection Liens, (b) to charge and collect any interest, fees, costs,
and expenses and other amounts accruing at any time under the DIP Loan Documents
or this Order as provided therein, (c) to give the Debtors any notice provided
for in any of the DIP Loan Documents or this Order, and (d) upon the occurrence
of the Termination Date, and without application or motion to, or order from the
Court or any other court, (i) terminate the DIP Facility and the DIP Loan
Documents, (ii) declare all Indebtedness immediately due and payable, and
(iii) revoke the Debtors’ right, if any, under this Order and/or the other DIP
Loan Documents to use Cash Collateral.

18



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence of a Termination Date, Laurus or DIP Lender
may file a motion to terminate the automatic stay which shall be served by hand
delivery, facsimile or overnight mail on counsel to the Debtors, the Committee
(if any) and the Office of the United States Trustee, and the Court shall
conduct a hearing on an expedited or emergency basis, but not more than three
days, to consider terminating the automatic stay under § 362 of the Bankruptcy
Code in favor of Laurus or DIP Lender for the purpose of allowing the DIP Lender
or Laurus to exercise all of their rights and remedies under the Pre-Petition
Loan Documents, the DIP Loan Documents, this Order and applicable law, including
foreclosing or otherwise enforcing their liens on any or all of the Pre-Petition
Collateral and the DIP Facility Collateral. The only issue that may be raised or
addressed at such hearing is whether the Termination Date has occurred. Subject
to the right of parties-in-interest to contest whether a Termination Date has
occurred, the Debtors shall cooperate with Laurus and DIP Lender in connection
with any enforcement action by such parties by, among other things,
(i) providing access to its premises to representatives of Laurus and DIP
Lender, (ii) providing Laurus and DIP Lender or their designees access to the
Debtors’ books and records, (iii) performing all other obligations set forth in
the Pre-Petition Loan Documents, this Order and/or the other DIP Loan Documents,
and (iv) taking reasonable steps to safeguard and protect the Pre-Petition
Collateral, and the DIP Facility Collateral until Laurus or DIP Lender can make
adequate provision to protect and safeguard the Pre-Petition Collateral and the
DIP Facility Collateral, and the Debtors shall not otherwise interfere or
encourage others to interfere with enforcement of the rights of Laurus or DIP
Lender.

19



--------------------------------------------------------------------------------



 



     15. Carve-Out.
          (a) Subject to the remaining provisions of this paragraph, the
Adequate Protection Liens, the DIP Facility Liens, the Superpriority Claims and
the 507(b) Claim shall be subject to (a) the payment of any unpaid fees payable
pursuant to 28 U.S.C. § 1930 (including, without limitation, fees under 28
U.S.C. § 1930(a)(6)), (b) the fees due to the Clerk of the Court (c) the actual
fees and expenses incurred by professionals, for the period prior to the
occurrence of a Termination Date, retained by an order of the Court entered
pursuant to Sections 327 or 1103(b) of the Bankruptcy Code, provided they are
within the amounts set forth in the Approved Budgets and arc subsequently
allowed by the Bankruptcy Court under Sections 330 and 331 of the Bankruptcy
Code (the “Pre-Termination Date Carve-Out”), (d) the payment, following the
occurrence of any Termination Date which is not waived by DIP Lender, of allowed
professional fees and disbursements incurred after such Termination Date by all
Professionals retained in this proceeding, pursuant to Sections 327, 328 or
1103(a) of the Bankruptcy Code, in an aggregate amount not to exceed $100,000 to
the extent such amounts are allowed by the Court and not otherwise payable from
any unused portion of any retainers or unused amounts for payments to
Professionals set forth in the Approved Budgets (the “Post-Termination Date
Carve-Out”), and (e) any Expense Reimbursement (but not any Break-up Fee), not
to exceed $150,000, due and owing to MHC Acquisition Corp. (“MHC”) pursuant to
the terms of that certain Asset Purchase Agreement between MHC and the Debtors
dated July 22, 2008 (the “Agreement”), which Expense Reimbursement shall be paid
to MHC by the Debtors as and when due under the Agreement. Upon the occurrence
of a Termination Date that is not waived by DIP Lender, DIP Lender shall fund
the Pre-Termination Date Carve-Out within seven (7) days after being provided
with a notice setting forth the amount of accrued and unpaid

20



--------------------------------------------------------------------------------



 



fees and costs allowable under the Approved Budget and this Order, together with
supporting documentation for such amounts. DIP Lender shall be under no
obligation to fund the Post-Termination Date Carve-Out if there is available
unencumbered cash in the estates at that time. In the event no such funds are
otherwise available, DIP Lender shall fund the Post-Termination Date Carve-Out
upon being provided with notification of the unavailability of estate assets for
such funding. Subject to the foregoing, the rights of the professionals to the
Pre-Termination Date Carve-Out, the Post-Termination Date Carve-Out, or such
lessor amounts as may be allowed by the Bankruptcy Court, shall be senior to the
rights of DIP Lender to such funds. Any Carve-Outs funded by Laurus or DIP
Lender shall be deemed advances under the DIP Facility.
          (b) Notwithstanding anything to the contrary in this Order or the DIP
Loan Documents, no proceeds of any Collateral of Laurus (including any
pre-petition retainer funded by Laurus ) pursuant to the Pre-Petition Loan
Documents nor any Pre-Petition Collateral or DIP Facility Collateral (or
proceeds thereof) nor any portion of the Carve-Out may be used to pay any claims
for services rendered by any of the Debtors’ professionals, any other entity, or
the Committee’s professionals, if any, in connection with the assertion of or
joinder in any claim, counterclaim, action, proceeding, application, motion,
objection, defense or other contested matter, the purpose of which is to seek or
the result of which would be to obtain any order, judgment, determination,
declaration or similar relief (x) invalidating, setting aside, avoiding or
subordinating, in whole or in part, the Indebtedness or the liens and security
interests of Laurus and DIP Lender in the Pre-Petition Collateral or in the DIP
Facility Collateral; or (y) preventing, hindering or otherwise delaying, whether
directly or indirectly, the exercise by Laurus or DIP Lender of any of their
rights and remedies under the Pre-Petition Loan Documents, this Order

21



--------------------------------------------------------------------------------



 



and/or the DIP Loan Documents or Laurus’ or DIP Lender’s enforcement or
realization upon any of the liens on or security interests in any Pre-Petition
Collateral or DIP Facility Collateral; provided, however, that the foregoing
limitations shall not apply to claims (i) to contest whether a Termination Date
has occurred and (ii) for services rendered by the professionals retained by the
Committee, if any, within the time provided in paragraph 25 of this Order in
connection with the investigation of the validity, extent, priority,
avoidability or enforceability of the Pre-Petition Indebtedness or Pre-Petition
Liens. Laurus and DIP Lender shall retain their rights as a party in interest to
object to any fee applications or other claims of any entity, including but not
limited to the Debtors’ and the Committee’s, if any, professionals.
          (c) So long as no Termination Date has occurred, the Debtors are
authorized to use the proceeds of the DIP Facility and the Cash Collateral in
accordance with and limited to the amounts in the Approved Budget to pay such
compensation and expense reimbursements of professional persons retained by the
Debtors (the “Debtor Professionals”) and any Committee appointed by the United
States Trustee (the “Committee Professionals”) as may be awarded by the Court
pursuant to Section 328, 330 or 331 of the Bankruptcy Code (the “Professional
Expenses”). The Debtor Professionals and the Committee Professionals, if any,
shall be permitted to submit to the Debtors, with copies to counsel for the DIP
Lender, periodic statements (but no more frequently than on a monthly basis) for
services rendered and reimbursable expenses incurred by them (the “Conditional
Professional Expenses”). Nothing in this subparagraph shall prejudice or impair
the rights of either the Debtor’s Professionals or the Committee’s Professionals
to request an award of compensation in excess of the amounts set forth in the
Approved Budget (the “Unbudgeted Professional Expenses”) or the rights of the
DIP Lender or Laurus to object to the amount or reasonableness of the
Conditional Professional

22



--------------------------------------------------------------------------------



 



Expenses, the Professional Expenses or the Unbudgeted Professional Expenses. In
no event, however, shall Laurus or DIP Lender be responsible for the payment of
Unbudgeted Professional Expenses or any amounts in excess of the Carve-Out
     16. Cash Collection Procedures. From and after the date of the entry of
this Order all collections and proceeds of any DIP Facility Collateral or
services provided by the Debtors and all other cash or cash equivalents which
shall at any time come into the possession or control of the Debtors, or to
which the Debtors shall become entitled at any time shall be deposited in the
same bank accounts into which the collections and proceeds of the Pre-Petition
Collateral were deposited under the Pre-Petition Loan Documents (or in such
other accounts as are designated by Laurus from time to time), and such
collections and proceeds upon such deposit shall become the sole and exclusive
property of Laurus or DIP Lender and shall be applied against the Indebtedness
as provided in this Order and the DIP Loan Documents. In the event the Debtors
intend to open any new bank accounts that would affect the right and ability of
Laurus to receive any proceeds as contemplated by this Order, the Debtors shall
first obtain a “lock box agreement” or other written confirmation to the
satisfaction of Laurus and the DIP Lender from the relevant banking institution
recognizing the rights of Laurus and the DIP Lender as provided for in this
Order. All cash and cash equivalents of the Debtors currently in any account of
the Debtors or otherwise in the possession or control of the Debtors constitute
proceeds of the Pre-Petition Collateral and shall be immediately remitted to
Laurus for application against the Indebtedness. All financial institutions in
which any lockboxes, blocked accounts or other accounts of the Debtors are
located are hereby authorized and directed to comply with any request of Laurus
to turnover to Laurus all funds therein without offset or deduction of any kind.

23



--------------------------------------------------------------------------------



 



     17. Budget; Use of Cash Collateral and DIP Facility Proceeds.
          (a) Attached as Exhibit A hereto and incorporated herein by reference
is a budget (which has been approved by DIP Lender) setting forth by line item
all projected cash receipts, billings and cash disbursements for the time period
from the weeks ending July 25, 2008 through September 12, 2008 (the “Initial
Approved Budget”). The Initial Approved Budget may be modified or supplemented
from time to time by additional budgets (covering any time period covered by a
prior budget or covering additional time periods) to which Laurus and DIP Lender
agree in their sole discretion (each such additional budget, a “Supplemental
Approved Budget”), so long as such modification or supplement does not alter the
amount of the Professional Fee Expenses set forth on any Approved Budget without
the consent of the Debtor Professionals and Committee Professionals. The
aggregate of all items approved by DIP Lender and Laurus in the Initial Approved
Budget and any and all Supplemental Approved Budgets (acceptable to Laurus and
DIP Lender in their sole discretion) shall constitute an “Approved Budget.”
          (b) Debtors may use Cash Collateral and the proceeds of the DIP
Facility exclusively to pay for the expenses incurred by Debtors as provided for
in the Approved Budget. Debtors represent and warrant that (a) the expenditures
set forth in the Approved Budget constitute all of Debtors projected expenses
during the period of the Approved Budget and (b) the Cash Collateral and the
sums to be advanced by DIP Lender pursuant to me DIP Facility are sufficient to
pay all of the expenses set forth in the Approved Budget. Debtors’ cash receipts
shall not be less than as set forth in the Approved Budget and Debtors’ expenses
shall not exceed those set forth in the Approved Budget, in all cases subject to
the Approved Sales Variance, the Approved Cash Receipts Variance, and the
Approved Disbursements Variance (all

24



--------------------------------------------------------------------------------



 



as defined below, and collectively, the “Approved Variances”). Notwithstanding
the foregoing, DIP Lender shall have no obligation to provide the DIP Facility
if the Debtors exceed the disbursement amounts overadvance limits provided in
the Approved Budgets. As used herein, the Approved Variances include, and are
defined and calculated as follows:

  (i)   “Approved Billing Variance” means a negative variance of less than 8%,
between Debtors’ actual billings and Debtors’ projected billings measured as of
the end of the weeks ending August 8, 2008 and September 12, 2008 covered by the
Approved Budget;     (ii)   “Approved Cash Receipts Variance” means a negative
variance of less than 10%, between Debtors’ actual cash receipts and Debtors’
projected cash receipts measured commencing as of the end of the second week
covered by the Approved Budget and each week thereafter for both (i) the
two-week period concluding with the week during which the variance is being
calculated, and (ii) cumulatively from the commencement of the Chapter 11 Cases
concluding with the week during which the variance is being calculated;    
(iii)   “Approved Disbursements Variance” means a positive variance of (A) less
than 7 1/2%, between Debtors’ actual disbursements and Debtors’ projected
disbursements, on a line item basis, and (B) less than 7 1/2% of the Debtors’
actual disbursements and Debtors’ projected disbursements, on a cumulative
basis, each measured commencing as of the end of the second week covered by the
Approved Budget and each week thereafter for both (i) the two-week period
concluding with the week during which the variance is being calculated, and
(ii) cumulatively from the commencement of the Chapter 11 Cases concluding with
the week during which • the variance is being calculated.

     18. Financial Reporting. In addition to all of the financial reports the
Debtors are required to provide to Lauras pursuant to the Pre-Petition Loan
Documents, which financial reports the Debtors shall continue to provide to
Laurus timely in accordance with the Pre-Petition Loan Documents, the Debtors
shall also provide the following reports to DIP Lender
and Laurus: (I) no later than 5:00 p.m. (Eastern Time) each business day, a
weekly borrowing base certificate in the same format as which were submitted
prior to the Petition Date, along with

25



--------------------------------------------------------------------------------



 



a log of each of the daily disbursements and collections; (ii) no later than
5:00 p.m. (Eastern time) each Wednesday, a comparison of the items in the Budget
for the preceding week to the Debtors’ actual performance that includes a
narrative summary of any material variances from the Budget for the preceding
week; (iii) no later than 5:00 p.m. (Eastern time) each Monday, a detailed
report from the Debtors’ investment bankers that summarizes the status of the
Debtors’ efforts to sell substantially all of its assets as a going concern,
which report shall include (w) a tracking chart reflecting what communications,
if any, the Investment Banker had with interested parties during the prior week;
(x) copies of expressions of interest or letters of intent received by the
Debtors from third parties; (y) a summary of the due diligence activities
conducted by interested parties in the preceding week; and (z) a time table for
execution of definitive agreements with potential parties and the filing of
pleadings with the Court seeking approval of the sale; and (ii) no later than
the 10th day of each month, beginning August 10, 2008, the Debtors’ financial
statements (including detail by operating division and consolidated balance
sheets, income statements and cash flow statements) for the immediately
preceding month in the same format as the Debtors have been providing to Laurus
prior to the Petition Date.
     19. Covenants. The Debtors shall timely comply with all of the covenants
set forth in the Pre-Petition Loan Documents, this Order and the DIP Loan
Documents.
     20. Application of Proceeds. Neither the Debtors nor any other party shall
have the right to direct or seek an order directing the manner of application of
any payments to DIP Lender or Laurus or any other receipts by DIP Lender or
Laurus of proceeds of any of the Pre-Petition Collateral or DIP Facility
Collateral other than in the manner set forth in this Order and the Pre-Petition
Loan Documents and the DIP Loan Documents.

26



--------------------------------------------------------------------------------



 



     21. DIP Lender and Laurus Reservation of Rights. DIP Lender and Laurus do
not waive, and expressly reserve, any and all claims, defenses, rights and
remedies they have pursuant to any or all of the Pre-Petition Loan Documents,
the DIP Loan Documents, the Bankruptcy Code (including but not limited to
Section 1110 thereof) and/or other applicable law against the Debtors and any
officer, director, employee, agent or other representative of the Debtors. In
addition, the rights and obligations of the Debtors and the rights, claims,
liens, security interests and priorities of DIP Lender and Laurus arising under
this Order are in addition to, and are not intended as a waiver or substitution
for, the rights, obligations, claims, liens, security interests and priorities
granted by the Debtors, in its pre-petition capacity, under the Pre-Petition
Loan Documents.
     22. Order Binding on, Successors. The provisions of this Order shall be
binding upon and inure to the benefit of DIP Lender, Laurus, and the Debtors and
their respective successors and assigns (including any trustee or other estate
representative appointed as a representative of the Debtors’ estate or of any
estate in any successor cases). No third parties are intended to be or shall be
deemed to be third party beneficiaries of this Order or the DIP Loan Documents.
     23. Releases and Validation of Pre-Petition Indebtedness and Pre-Petition
Liens; Allowance of Pre-Petition Indebtedness as Fully Secured Claim. The
release, discharge, waivers and agreements set forth in this ordering paragraph
will be deemed effective upon the entry of a Final Order (as defined below)
incorporating this paragraph, subject only to the rights of the Committee, if
any, or any party in interest with requisite standing as set forth in paragraph
25 below. Subject to the rights of the Committee, if any, or any party in
interest with requisite standing acting on behalf of the estate pursuant to
paragraph 25, below, the Debtors and

27



--------------------------------------------------------------------------------



 



their estates, hereby: (a) release and discharge Laurus and DIP Lender together
with all of their affiliates, agents, attorneys, officers, directors and
employees from any and all claims and causes of action arising out of, based
upon or related to, in whole or in part, any of the Pre-Petition Loan Documents,
any aspect of the pre-petition relationship between Laurus and the Debtors, or
any other acts or omissions by Laurus in connection with any of the Pre-Petition
Loan Documents, or Laurus’ pre-petition relationship with the Debtors; (b) waive
any and all claims, defenses (including, without limitation, offsets and
counterclaims of any nature or kind) as to the validity, perfection, priority,
enforceability, subordination and avoidability (under §§ 510, 544, 545, 547,
548, 550, 551, 552 or 553 of the Bankruptcy Code or otherwise) of the
Pre-Petition Indebtedness and the security interests in and liens on the
Pre-Petition Collateral in favor of Laurus; and (c) agree, without further Court
order and without the need for the filing of any proof of claim, to the
allowance of the pre-petition claims of Laurus pursuant to §§ 502 and 506 of the
Bankruptcy Code on account of the Pre-Petition Indebtedness, as fully secured
claims.
     24. No Liability to Third Parties. DIP Lender and Laurus shall not (i) have
liability to any third party nor shall it be deemed to be in control of the
operations of the Debtors or to be acting as a “controlling person”,
“responsible person” or “owner or operator” with respect to the operation or
management of the Debtors (as such terms, or any similar terms, are used in the
Internal Revenue Code, the Unites States Comprehensive, Environmental Response,
Compensation and Liability Act as amended, or any similar Federal or state
statute), or owe any fiduciary duty to the Debtors, its creditors or its estate,
and (ii) DIP Lender and Laurus’ relationship with the Debtors shall not
constitute nor be deemed to constitute a joint venture or partnership with the
Debtors,

28



--------------------------------------------------------------------------------



 



     25. Objections by Parties in Interest. Except as set forth below in this
paragraph 25, all of the provisions of this Order shall be final and binding on
the Debtors (including, without limitation, their successors and assigns), the
Debtors’ shareholders, and all creditors and other parties in interest,
including any Chapter 11 or Chapter 7 trustee hereinafter appointed. The
Committee or any party in interest with requisite standing shall have until the
later of (i) 60 days from the Petition Date and (ii) the date that bids are due
with respect to a sale of substantially all of the Debtors’ assets, within which
to obtain standing on behalf of the Debtors’ estates and to file, on behalf of
the Debtors’ estates, and to serve upon counsel for Laurus, objections or
complaints respecting (a) the claims, causes of actions and defenses released by
the Debtors pursuant to ordering paragraph 23 above or (b) the validity, extent,
priority, avoidability, or enforceability of the Pre-Petition Indebtedness, the
Pre-Petition Liens in the Pre-Petition Collateral, including seeking to
subordinate any liens or claims of Laurus under Section 510 of the Bankruptcy
Code or otherwise. In the event that standing is not obtained or no objections
or complaints are filed with this Court by the Committee and served upon counsel
for Laurus within the time period set forth above, the provisions of this Order
including, without limitation, paragraph 23 and the Debtors’ Stipulations in
this Order shall become final and binding for all purposes and upon all parties.
For purposes of this paragraph 25, any Chapter 11 or Chapter 7 trustee shall be
deemed a party-in-interest with requisite standing to assert the objections or
complaints described herein within the aforesaid objection period.
     26. Effect of Modification of Order. The Debtors shall not, without DIP
Lender or Laurus’ prior written consent (which shall be given or refused in
their sole discretion), seek to modify, vacate or amend this Order or any DIP
Loan Documents. If any of the provisions of this Order are hereafter modified,
vacated or stayed by subsequent order of this

29



--------------------------------------------------------------------------------



 



or any other Court, such stay, modification or vacatur shall not affect the
validity of any obligation outstanding immediately prior to the effective time
of such stay, modification or vacation, or the validity and enforceability of
any lien, priority, right, privilege or benefit authorized hereby with respect
to any such obligations. Notwithstanding any such stay, modification or vacatur,
any obligation outstanding immediately prior to the effective time of such
modification, stay or vacatur shall be governed in all respects by the original
provisions of this Order, and Laurus shall be entitled to all the rights,
privileges and benefits, including, without limitation, the security interests
and priorities granted herein, with respect to all such obligations.
     27. Safe Harbor. The Court has considered and determined the matters
addressed herein pursuant to its powers under the Bankruptcy Code, including the
power to authorize the Debtors to obtain credit on the terms and conditions upon
which the Debtors Laurus and DIP Lender have agreed. Thus, each of such terms
and conditions constitutes a part of the authorization under § 364 of the
Bankruptcy Code, and is, therefore, subject to the protections contained in §
364(e) of the Bankruptcy Code.
     28. Subsequent Hearing; Procedure for Objections and Entry of Final Order.
The Motion is set for a final hearing (“Final Hearing”) before this Court at
2:30p.m. on August 14, 2008 (such date or such later date to which the Final
Hearing is adjourned or continued with Laurus’ consent, the “Final Hearing
Date”), at which time any party in interest may present any timely filed
objections to the entry of a final order, in form and substance reasonably
acceptable to Laurus in its sole discretion (the “Final Order”). The Debtors
shall promptly serve a copy of this Order, by regular mail upon (i) the United
States Trustee; (ii) all affected state and federal taxing authorities;
(iii) the creditors holding the 20 largest unsecured claims against each

30



--------------------------------------------------------------------------------



 



of the Debtors, or the Committee, if appointed; and (iv) any other party which
theretofore has filed in the Chapter 11 Cases a request for special notice with
this Court and served such request upon Debtors’ counsel. Any objections to this
Order and the entry of a Final Order on the Motion shall be in writing and shall
be filed with the Court and served so that they not later than five (5) business
days before the date scheduled for the Final Hearing and served so that they are
received on or before 4:00 p.m. (Eastern Time) of such date by (i) Foley &
Lardner, LLP, 90 Park Avenue, New York, New York 10016, counsel for the Debtors,
Attention: Michael P. Richman, and Young Conaway Stargatt & Taylor, LLP, 1000
West Street, 17th Floor, Wilmington, Delaware 19801, Attention: Michael R.
Nestor, Esq.; (ii) Stuart Komrower, Esq. and Gerald H. Gline, Esq., Cole,
Schotz, Meisel, Forman & Leonard, P.A., Court Plaza North, 25 Main Street, Post
Office Box 800, Hackensack, New Jersey 07602-0800 and J. Kate Stickles, Esq.,
Cole, Schotz, Meisel, Forman & Leonard, P.A., 1000 N. West Street, Wilmington,
Delaware 19801, counsel for Laurus and DIP Lender, and (iii) the United States
Trustee. Any objections by creditors or other parties in interest to any of the
provisions of this Order shall be deemed waived unless filed and served in
accordance with this paragraph.
     29. Objections Overruled or Withdrawn. All objections to the entry of this
Order have been withdrawn or are herby overruled.
     30. Controlling Effect of Order. To the extent any provisions in this Order
conflict with any provisions of the Motion, any Pre-Petition Loan Document, any
DIP Loan Document the provisions of this Order shall control.
     31. Order Effective. This Order shall be effective as of the date of
signature by the Court

31



--------------------------------------------------------------------------------



 



     32. Non Waiver. No omission or delay by Laurus or the DIP Lender in
exercising any right or powers under this Order, the Pre-Petition Loan Documents
or DIP Loan Documents, or any related agreement, will impair such right or power
or be construed to be a waiver of any default or breach or an acquiescence
therein, and any single or partial exercise of any such right or power will not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver will be valid unless in writing and signed by Laurus or the DIP
Lender and then only to the extent specified.
DATED: July 24, 2008

                  /s/ Brendan L. Shannon       Brendan L. Shannon      United
States Bankruptcy Judge     

32